 

REGULATION D SUBSCRIPTION AGREEMENT

 

The undersigned (each a “Subscriber” and collectively the “Subscribers”) and San
Lotus Holding Inc. (the “Company”), a Nevada corporation having offices at
3F-B302D, No. 185, Kewang Road, Longtan Township, Taoyuan County 325, Taiwan,
enter this Subscription Agreement on October 29, 2013. The parties mutually
agree as follows:

 

1.Subscription and terms of Shares.

 

1.1Subscription. The Subscribers hereby subscribes to purchase from the Company
an aggregate of US$33,333.30 or 333,333 shares (the “Shares”), of the Company’s
common stock, par value $0.1 per share, (the “Common Stock”) at a per share
purchase price which shall be $0.1 per share (the “Purchase Price”).

 

1.2Acceptance or Rejection of Subscription. The Company in its sole discretion
reserves the right to accept or reject this subscription for the Shares, in
whole or in part, before receipt by the Company of the Purchase Price. Upon the
Company accepts this subscription, this subscription becomes irrevocable. The
specific number of Shares that each Subscriber will purchase is set forth in
Schedule A attached hereto.

 

2.Closing. If the Company has not received and accepted subscriptions and the
closing date is not extended in the sole discretion of the Company for up to an
additional ninety (90) days (the "Closing Date"), the Offering ends and any
unaccepted investments in the possession of the Company, along with all
Subscription Documents, shall be promptly returned to the Subscriber.

 

3.Representations and Warranties of Each Subscriber. Each Subscriber hereby
represents, warrants, and covenants as follows:

 

3.1Access to Information. Each Subscriber, in making the decision to purchase
the Shares, relied solely on independent investigations made by it and/or its
representatives, if any. Each Subscriber and/or its representatives during the
course of this transaction, and before the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the offering of the Shares and to
receive any additional information, documents, records and books relative to its
business, assets, financial condition, results of operations and liabilities
(contingent or otherwise) of the Company;

 

3.2Sophistication and Knowledge. Each Subscriber and/or its representatives has
such knowledge and experience in financial and business matters that it can
represent itself and is capable of evaluating the merits and risks of the
purchase of the Shares. Each Subscriber is not relying on the Company with
respect to the tax and other economic considerations of an investment in the
Shares, and each Subscriber has relied on the advice of, or has consulted with,
only the Subscriber's own advisor(s);

 

3.3Lack of Liquidity. The purchase of the Shares involves a high degree of risk.
Each Subscriber can bear the economic risk of the purchase of the Shares,
including the total loss of its investment. Each Subscriber has no present need
for liquidity in connection with its purchase of the Shares;

 

3.4Authority. Each Subscriber has the full right and power to enter into and
perform pursuant to this Agreement and to make an investment in the Company, and
this Agreement constitutes each Subscriber’s valid and legally binding
obligation, enforceable in accordance with its terms. Each Subscriber is
authorized and otherwise duly qualified to purchase and hold the Shares and to
enter into this Agreement;

 

1

 

 

3.5Regulation D Exemption. Each Subscriber acknowledges that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws under
Section 4(2) of the Securities Act and/or the provisions of Rule 506 of
Regulation D promulgated by the U.S. Securities and Exchange Commission under
the Securities Act of 1933, as amended. And, the Company is relying upon the
truth and accuracy of the representations, warranties, agreements
acknowledgments and understandings of each Subscriber set forth in this
Agreement and Investor Questionnaire in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Shares. In
this regard, each Subscriber further represents, warrants and agrees that:

 

a.No Public Solicitation. The Common Shares were not offered to the Subscribers
through, and each Subscriber does not aware of, any form of general solicitation
or general advertising, including, without limitation:

 

(1)any advertisement, articles, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and

 

(2)any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

b.Investment Only. Each Subscriber is acquiring Shares for its own account and
not for the account of others and for investment purposes only.

 

c.Restriction to Transfer of Shares.

 

(1)The Shares are not registered and therefore are “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering. The Subscribers must not
offer, resell, pledge or otherwise transfer the Shares except through
registration under all applicable federal and state securities laws or an
available exemption therefrom.

 

(2)The Company has no obligation to register the resale of the Securities
pursuant to the Securities Act or to otherwise qualify the Securities for resale
under any federal, state or provincial securities laws. In this regard, each
Subscriber represents that it is familiar with Rule 144 under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act;

 

(3)Each Subscriber understands that the shares subject to this Subscription
Agreement will be registered under a Registration Statement on Form S-1, filed
with the Securities and Exchange Commission, however, until such Registration
Statement has been declared effective by the Securities and Exchange Commission,
a legend shall be placed on any certificate representing the Shares
substantially as follows:

 

THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933 OR THE SECURITIES OR BLUE SKY LAWS OF ANY STATE AND MAY BE OFFERED AND SOLD
ONLY IF REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF UNITED
STATES FEDERAL AND STATE SECURITIES OR BLUE SKY LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION OR QUALIFICATION IS APPLICABLE;

 

3.6Standing of the Subscriber.

 

a.If the Subscriber is a corporation, it is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, and if
the Subscriber is a partnership or other organization, it is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization;

 

b.If the Subscriber is a corporation, the execution, delivery and performance of
this Agreement has been duly authorized by all necessary corporate action;

 

c.If the Subscriber is a partnership or other organization, all governing
documents necessary to enter into this Agreement and to consummate the
transactions contemplated hereby, and all necessary consents and approvals
required by the partnership agreement or other governing documents have been
obtained; and

 

2

 

 

d.For both corporations and partnerships, this Agreement constitutes a legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights
generally.

 

4.Company’s Representations and Warranties. The Company represents and warrants
to the undersigned as follows:

 

4.1Organization of the Company. The Company is a corporation duly organized and
validly existing and in good standing under the laws of the State of Nevada.

 

4.2Authority.

 

a.The Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and to issue the Shares;

 

b.the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required; and

 

c.this Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.

 

4.3Exemption from Registration; Valid Issuances. The sale and issuance of the
Shares, in accordance with the terms and on the bases of the representations and
warranties of the undersigned set forth herein, may and shall be properly issued
by the Company to the undersigned pursuant to any applicable federal or state
law. When issued and paid for as herein provided, the Shares shall be duly and
validly issued, fully paid, and nonassessable. Neither the sales of the Shares
pursuant to, nor the Company's performance of its obligations under, this
Agreement shall:

 

a.result in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Shares or any of the assets of the Company, or

 

b.entitle the other holders of the Common Stock of the Company to preemptive or
other rights to subscribe to or acquire the Common Stock or other securities of
the Company. The Shares shall not subject the undersigned to personal liability
by reason of the ownership thereof.

 

4.4No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its affiliates nor any person acting on its or their
behalf (i) has conducted or will conduct any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the Shares, or (ii) made any offers or sales of any security or solicited
any offers to buy any security under any circumstances that would require
registration of the Common Stock under the Securities Act.

 

5.Indemnity by the Subscriber. Each Subscriber shall indemnify and hold harmless
the Company and all of its directors, officers, agents and employees from any
and all damages, losses, costs and expenses (including reasonable attorneys'
fees) which they may incur:

 

a.by reason of the Subscriber's failure to fulfill any of the terms and
conditions of this Agreement;

 

b.by reason of the Subscriber's breach of any of the Subscriber's
representations, warranties or agreements contained herein or in the Investor
Questionnaire; and/or

 

3

 

 

c.with respect to any and all claims made by or involving any person, other than
the Subscriber, claiming any interest, right, title, power or authority
regarding the Subscriber's purchase of Shares. The Subscribers further agree and
acknowledge that this indemnification agreement shall survive any sale or
transfer, or attempted sale or transfer, of any portion of the Subscriber's
Shares or upon the Subscriber's death.

 

6.Waiver and Cumulative Remedies. No failure or delay on the part of any party
to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

7.Amendments. Any provision in the Agreement to the contrary notwithstanding,
and except as hereinafter provided, changes in, termination or amendments of or
additions to this Agreement may be made, and compliance with any covenant or
provision set forth herein may be omitted or waived, if either Party shall
obtain consent thereto in writing from the other Party. Any waiver or consent
may be given subject to satisfaction of conditions stated therein and any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

8.Addresses for Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the Company and/or to
the Subscriber. Any notice or other communication given by certified mail shall
be deemed given at the time of certification thereof, except for a notice
changing a party’s address which shall be deemed given at the time of receipt
thereof.

 

9.Costs and Taxes.

 

a.Upon execution of this Agreement and with each delivery of the Purchase Price
as set forth in 1.1, the Company shall pay no monies in the aggregate, to cover
fees and disbursements of counsel to each Subscriber incurred in connection with
the negotiation, drafting and completion of this Agreement and all related
matters.

 

b.The Company shall pay any and all stamp, or other similar taxes payable or
determined to be payable in connection with the execution and delivery of this
Agreement, the issuance of any securities and the other instruments and
documents to be delivered hereunder or thereunder, and agrees to save the
Subscribers harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes.

 

10.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company, the Subscribers and their respective successors and assigns.

 

11.Survival of Representations and Warranties. All representations and
warranties made in this Agreement, the Shares, or any other instrument or
document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof.

 

12.Entire Agreement. This Agreement constitute the entire agreement between the
parties with respect to the subject matter set forth herein and supersede any
prior understandings or agreements concerning the subject matter hereof.

 

13.Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of a provision contained therein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and the terms of the Shares shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.

 

4

 

 

14.Governing Law and Venue.

 

a.This Agreement shall be enforced, governed and construed in accordance with
the laws of the State of Nevada without giving effect to choice of laws
principles or conflict of laws provisions. Any suit, action or proceeding
pertaining to this Agreement or any transaction relating hereto shall be brought
in the State of Nevada and the undersigned hereby irrevocably consents and
submits to the jurisdiction of such courts for the purpose of any such suit,
action, or proceeding.

 

b.Each Subscriber hereby waives, and agrees not to assert against the Company,
or any successor assignee thereof, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, (i) any claim that the Subscriber is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.

 

15.Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

16.Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

 

17.Further Assurances. From and after the date of this Agreement, upon the
request of any Subscriber or the Company in this Agreement, the Company and the
Subscriber shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the
Shares.

 

18.Legal Representation/Conflict of Interest. Each Subscriber, by executing this
Subscription Agreement acknowledges, represents and agrees that:

 

a.the Company has retained legal counsel to represent it in connection with the
preparation of this Subscription Agreement;

 

b.such legal counsel has prepared such documents with a view to the interests of
the Company only and has not undertaken to represent the interest of any
Subscriber and that no attorney-client relationship or fiduciary duty exists
between such legal counsel and any Subscriber, notwithstanding that the
Subscribers' investment may pay, directly or indirectly, for such legal
services;

 

c.each Subscriber has been advised to have such legal documents reviewed by the
Subscriber's own independent attorney and/or other advisors; and

 

d.the services performed by such legal counsel have been limited to the
preparation of such documentation at the request and direction of the Company
and such legal counsel has not undertaken to conduct any investigation
whatsoever concerning the facts, risks or circumstances concerning or relating
to the investment and/or the background or financial qualifications of the
Company.

 

5

 

 

Type of Ownership (Check one)

 

xINDIVIDUAL OWNERSHIP (One signature required)

 

¨COMMUNITY PROPERTY (One signature required if interest held in one name, i.e.
managing spouse; two signatures required if interest held in both names)

 

¨JOINT TENANTS WITH RIGHT OF SURVIVORSHIP (both or all parties must sign)

 

¨CORPORATION (Please include certified Corporate Resolution authorizing
signature)

 

¨TRUST (Please include a copy of the Trust Agreement)

 

¨PARTNERSHIP (Please include a copy of the Statement of the Statement of
Partnership Agreement authorizing signature)

 

Social Security/ Taxpayer Identification Number

 

      Subscriber   Joint Subscriber

 

Megan Joi Penick  [Please print above the exact name(s) in which the Shares is
to be held]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

SUBSCRIBER(S):   By: /s/ Megan J. Penick   Megan Joi Penick   Address: 89
Cranbrook Court   Holmdel, NJ 07733   USA Telephone: Shares Purchased: 333,333

 

ACCEPTANCE BY THE COMPANY:

 

San Lotus Holding Inc.   By: /s/ Chen Li Hsing   Name: Chen Li Hsing   Title:
Chairman of the Board   Address: 3F B302C, No. 185 Kewang Road   Longtan
Township, Taoyuan County 325   Taiwan (R.O.C.)

 

6

 

 

Schedule A

 

PURCHASER LIST

 

Purchaser  Amount of Shares   Purchase Amount (USD)  Megan Joi Penick 
 333,333    33,333.30 

 

7

 